OPINION OF THE COURT
PER CURIAM.
The driver’s license of the Appellee had been revoked by the *138Department of Highway Safety and Motor Vehicles. When Appellee’s violation of driving with a suspended license was dismissed, the Court then ordered Ms. Howell, a state supervisor, under penalty of contempt, to issue the license forthwith.
The State failed to take a timely appeal. This Court is only concerned with the contempt proceeding against Ms. Howell.
It is well settled that a court does not have contempt powers to enforce a violation of its order if it is rendered without jurisdiction over the subject matter or the parties. In re Elrod, 455 So.2d 1325 (Fla. 4th DCA 1984); Kaylor v Kaylor; 466 So.2d 1253 (Fla. 2d DCA 1985); Friedman v Friedman, 224 So.2d 424 (Fla. 3d DCA 1969). Ms. Howell was not a party in the original criminal proceeding. The trial court never obtained jurisdiction over Ms. Howell either personally or as an employee of the Department of Highway Safety and Motor Vehicles.
The County Court judge further had no subject matter jurisdiction. He was without authority to order the issuance of a driver’s license. Pursuant to Section 322.31 Florida Statutes (1987), final orders and rulings of the department where any person is denied a license are only reviewable by Writ of Certiorari issued by the Circuit Court in the county wherein the person resides. The appellee sought the wrong remedy by filing a motion of contempt. State Department of Highway Safety v Voght, 489 So.2d 1168 (Fla. 2d DCA 1986); Mellon v Cannon, 482 SO.2d 604 (Fla. 5th DCA 1986).
The trial court exceeded its jurisdiction.
The order of contempt is hereby vacated and set aside.